           Case 1:20-cv-01733-MKV Document 5 Filed 04/29/20 Page 1 of 1

                                                                         USDC SDNY
                                                                         DOCUMENT
UNITED STATES DISTRICT COURT                                             ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                            DOC #:
                                                                         DATE FILED: 4/29/2020
 SMART STUDY CO., LTD.,

                                  Plaintiff,
                                                                20-CV-01733 (MKV)
                      -against-
                                                                       ORDER
 A PLEASANT TRIP STORE, et al.,

                                  Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        In response to the spread of COVID-19 (coronavirus), the President of the United States

has declared a national emergency, the Governor of New York has banned large gatherings, and

the Centers for Disease Control and Prevention and other public health authorities have advised

taking precautions to reduce the possibility of exposure to the virus. In re Coronavirus/COVID-

19 Pandemic [M10-468, 20MISC00155]. Accordingly:

        It is hereby ORDERED that the Hearing scheduled to take place on Tuesday, May 5,

2020 will be held by telephone. All Parties are directed to call the Court’s teleconference line at

888-278-0296 at the scheduled time. When prompted, enter Access Code 5195844. The Court

will join once all of the parties are on the line.

        SO ORDERED.

 Dated:    April 29, 2020
           New York, New York

                                                             MARY KAY VYSKOCIL
                                                             United States District Judge
